Citation Nr: 0726796	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  02-14 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for right knee chondromalacia patella.  

2.  Entitlement to an initial disability rating greater than 
10 percent for left knee chondromalacia patella.  

3.  Entitlement to an initial compensable disability rating 
for hepatitis C.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
September 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The veteran 
testified before the undersigned at a Travel Board hearing in 
May 2007.  A transcript of this hearing is associated with 
the claims folder.  

The issues of entitlement to increased ratings for the 
veteran's knee disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In May 2007, the veteran submitted a statement in which he 
expressed his wish to withdraw the issues on appeal for an 
increased rating for hepatitis C and service connection for 
PTSD; this request was reiterated on the record at the May 
2007 Board hearing.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran concerning the issue of entitlement to an initial 
compensable disability rating for hepatitis C are met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran concerning the issue of entitlement to service 
connection for PTSD are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In May 2007, the veteran submitted correspondence to the RO 
wherein he indicated that he wished to withdraw his appeal 
concerning the issues of an initial compensable disability 
rating for hepatitis C and service connection for PTSD.    

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2006).  The veteran has 
properly withdrawn his appeal concerning the issues of an 
initial compensable disability rating for hepatitis C and 
service connection for PTSD, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these issues and they are dismissed.



ORDER

The appeal concerning entitlement to an initial compensable 
disability rating for hepatitis C is dismissed.

The appeal concerning entitlement to service connection for 
PTSD is dismissed.


REMAND

The veteran was last afforded a VA examination to assess the 
severity of his service-connected bilateral knee disability 
in November 2005.  During the May 2007 Board hearing the 
veteran stated that his bilateral knee disorder had worsened 
in severity since this last examination.  Specifically, he 
complained of pain and instability.  The November 2005 VA 
examination gives no indication of instability in either 
knee.  Also, the November 2005 VA examination shows a range 
of motion of 0 to 140 degrees bilaterally with no limitation 
of motion due to pain, fatigue, coordination, active, or 
repetitive motion.  However, a May 2006 VA outpatient 
treatment report shows range of motion of the right knee to 
be 0 to 120 degrees and range of motion of the left knee to 
be from 5 to 100 degrees limited by pain.  

Based on the veteran's testimony and the VA outpatient 
treatment reports, it appears that the veteran's knee 
disabilities may have increased in severity since his last VA 
medical examination.  Therefore, the veteran requires a VA 
examination to ascertain the current level of disability in 
his knees.  See VAOGCPREC 11-95 (April 7, 1995) (a remand is 
not required solely because of passage of time, except to the 
extent that the appellant asserts that the disability at 
question has undergone an increase in severity since the last 
examination).  

Also, information in the claims folder reveals that the 
veteran has been treated for his bilateral knee disorder at 
the VA on a consistent basis from September 2000 to March 
2007.  Since the Board is remanding this case for an 
examination and it is likely that the veteran will continue 
to receive treatment through VA during the time it takes to 
process this remand, the agency of original jurisdiction 
(AOJ) should ensure that all outstanding VA treatment records 
are obtained and associated with the veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and 
associate with the file all VA 
outpatient reports dated from March 
2007 to the present concerning 
treatment for the veteran's knees.  

2.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be 
afforded an examination to identify the 
current level of impairment resulting 
from his service-connected right and left 
knee disabilities.  The claims folder 
must be made available to the examiner 
for review before the examination, and 
the examiner should affirm in the 
examination report that the veteran's 
claims folder was reviewed prior to the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The report should include 
the veteran's range of motion of both 
knees and whether this motion is limited 
by pain.  The report should also include 
whether there is any objective showing of 
instability of the knees.

3.  After completing any additional 
necessary development, the AOJ should 
readjudicate the claims for increased 
ratings for the knees.  If either claim 
remains denied, the AOJ must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


